  Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 1 of 16 PageID# 49




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

 DUSTIN DYER,                                     )
                                                  )
           Plaintiff,                             )
                                                  )
 v.                                               )       Case No. 3:19-cv-921-JAG
                                                  )
 SHIRRELLIA SMITH, et al.,                        )
                                                  )
           Defendants.                            )
                                                  )


      MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
                PURSUANT TO FED. R. CIV. P. 12(b)(6)

       The plaintiff has no implied right of action under the First or Fourth Amendments under

Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 397 (1971). And assuming he did,

defendants Shirrellia Smith and Natalie Staton1 (collectively, the “Defendants”), are immune from

suit under the First Amendment because any such right was not clearly established at the time of

the alleged violation. Because Defendants cannot be sued for personal damages under the First and

Fourth Amendments, and because the plaintiff cannot recover attorney’s fees in a Bivens action,

this Court should dismiss plaintiff’s Complaint with prejudice.

                                      Factual Allegations

       Plaintiff’s Complaint alleges the Defendants, who are employees of the United States

Transportation Security Administration (“TSA”), violated his constitutional rights at the

Richmond International Airport’s security checkpoint. Plaintiff alleges that he, his husband, and


       1
         Plaintiff’s Complaint names Shirrellia Smith and an “Unknown Transportation Security
Officer” as individual defendants. The United States of America has previously identified the
second unknown defendant as TSA Officer Natalie Staton. See ECF No. 11, at 1 n.1; ECF No. 7,
at 2.
  Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 2 of 16 PageID# 50




their children proceeded to the security checkpoint en route to boarding a flight. Compl. No. 1 at

¶¶ 15-17. Plaintiff alleges all of them had valid boarding passes, and that he and the children were

screened “without delay.” Id. ¶ 18. Because the plaintiff’s husband was carrying infant formula,

he was required to submit to a pat-down search. Id. ¶¶ 19-20. As the pat-down of his husband

began, the plaintiff opened his cellphone camera and began recording the search. Id. ¶ 21. About

a minute later, defendant Staton allegedly told the plaintiff that the pat-down “of [a] person’s body”

was “sensitive” and that his recording was “impeding” it. Id. ¶ 23. The plaintiff alleges that he was

10 feet away from the search, was not impeding it, so he continued recording. Id. ¶¶ 26-28.

       Plaintiff alleges that Staton then left and returned with her supervisor, defendant Smith. Id.

¶ 29. Smith allegedly told the plaintiff that he was not allowed to record, and the plaintiff alleges

that he complied with her request. Plaintiff further alleges that Staton then asked Smith to order

the plaintiff to delete the video of the search, and Smith allegedly instructed the plaintiff to do so

while Staton watched. Id. ¶¶ 35-36. The plaintiff alleges that as to both the instruction to stop

recording and the instruction to delete the video, he felt that he had no choice and would not have

complied but for the possible sanctions of refusing. Id. ¶¶ 34, 37. While Staton “looked at the

screen of his cell phone,” the plaintiff deleted the video. Id. ¶ 38. The plaintiff and his family then

left the security checkpoint and proceeded to their flight. Plaintiff alleges that he was able to

recover the deleted video from his phone. Id. ¶ 40.

       Plaintiff asserts two claims against Smith and Staton individually. Count I asserts a

violation of the plaintiff’s Fourth Amendment rights by effecting a seizure of his person and

property when they allegedly ordered him to stop recording and delete the video. Id. ¶¶ 41-48.

Count II asserts a violation of the plaintiff’s First Amendment right to record the search by

allegedly ordering him to stop recording and to delete the video. Id. ¶¶ 49-54. As to both, the



                                                  2
     Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 3 of 16 PageID# 51




plaintiff brings his claims under the amendments themselves. The plaintiff asks for compensatory

damages, punitive damages, and an award of his costs and attorney’s fees. Id. at 8.

                                             Argument

I.       Pleading standard on a Rule 12(b)(6) Motion

         In considering a Rule 12(b)(6) motion to dismiss, this court accepts as true “all well-

pleaded allegations,” which are construed in the light most favorable to the plaintiff. Mylan Labs.,

Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). “[M]ore than labels and conclusions” are

required to survive a motion to dismiss. Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007). A

plaintiff must allege sufficient facts to establish plausible grounds upon which the claim rests and

“must be enough to raise a right to relief above the speculative level.” Id. at 556. A court must be

able to “draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Clatterbuck v. City of Charlottesville, 708 F.3d 549, 554 (4th Cir. 2013) (citation and internal

quotation marks omitted).

         The court need not accept “unwarranted inferences [and] unreasonable conclusions”; “a

plaintiff must ‘nudge[ ] [its] claims across the line from conceivable to plausible’ to resist

dismissal.” Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012) (quoting Twombly,

550 U.S. at 570). The court need not accept as true the plaintiff’s legal assertions. Alami v. Lincoln

Prop. Co., 61 F. Supp. 3d 551, 556 (E.D. Va. 2014) (“Though a court must accept the truthfulness

of all factual allegations, it does not have to accept the veracity of bare legal conclusions.”).

II.      The Plaintiff has No Bivens Claim under the First or Fourth Amendment

         A.     Private Rights of Action under Bivens

         The Defendants are employees of the United States, and the plaintiff sues them in their

individual capacities. Compl. at ¶¶ 7-8. While Congress created 42 U.S.C. § 1983 to entitle a



                                                  3
  Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 4 of 16 PageID# 52




person to damages if a state official violates his or her constitutional rights, “Congress did not

create an analogous statute for federal officials.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017);

see Tun-Cos v. Perrotte, 922 F.3d 514, 520 (4th Cir. 2019) (same). Prior to 1971, in fact, Congress

provided no remedy at all for individuals whose constitutional rights were violated by federal

agents. Ziglar, 137 S. Ct. at 1854.

       In Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 397 (1971), the Supreme

Court recognized a limited remedy for violations of the Fourth Amendment by federal agents by

creating an implied cause of action under that amendment. In two subsequent cases, the Supreme

Court recognized this implied cause of action for violations of the Fifth and Eighth Amendments

as well. See Davis v. Passman, 442 U.S. 228 (1979) (Fifth Amendment); Carlson v. Green, 446

U.S. 14 (1980) (Eighth Amendment); see generally Ziglar, 137 S. Ct. at 1855-56 (discussing the

evolution and subsequent curtailing of the Bivens holding). Bivens, Davis, and Carlson “represent

the only instances in which the Court has approved of an implied damages remedy under the

Constitution itself.” Ziglar, 137 S. Ct. at 1856.

       The Supreme Court recently held that the judicial determination to create and enforce an

implied cause of action under the Constitution against federal officials is a “significant step under

separation-of-powers principles,” and expanding Bivens is “now…disfavored.” Id. at 1857. The

Fourth Circuit was more blunt, calling the Supreme Court’s holding in Ziglar “open hostility to

expanding Bivens liability.” Perotte, 922 F.3d at 521. Supreme Court precedent shows this

disfavor. The Supreme Court has “consistently refused to extend Bivens to any new context or new

category of defendants” and has refused to do so for over 30 years. Ziglar at 1857; Perrotte, 922

F.3d at 521 (noting that since 1980, “the Court has declined to countenance Bivens actions in any

additional context”); Vanderklok v. United States, 868 F.3d 189, 198 (3rd Cir. 2017) (the authority



                                                    4
  Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 5 of 16 PageID# 53




to imply a new tort not expressly authorized is “an authority rarely invoked”). This refusal to

extend Bivens includes the First Amendment. See Bush v. Lucas, 462 U.S. 367, 390 (1983)

(refusing to recognize a Bivens right of action under the First Amendment).

        The Supreme Court left the door open a crack, though. When a party asserts an implied

cause of action under a statute or the Constitution, “separation-of-powers principles are or should

be central to the analysis. The question is who should decide whether to provide for a damages

remedy, Congress or the courts?” Ziglar, 137 S. Ct. at 1857 (internal quotation marks omitted). To

answer this question, the Supreme Court in Ziglar imposed a two-step framework for determining

the viability of a Bivens claim. First, courts must decide whether the case before it “presents a new

Bivens context”—i.e., whether the case is “different in any meaningful way from the three cases

in which the Court has recognized a Bivens remedy.” Perrotte, 922 F.3d at 522-23. Meaningful

differences include expanding the remedy to a new category of defendants or to a new

constitutional right. Ziglar, 137 S. Ct. at 1860.

       If the context is new, a court must then “evaluate whether there are ‘special factors

counseling hesitation in the absence of affirmative action by Congress.’” Perrotte, 922 F.3d at 523

(quoting Ziglar, 137 S. Ct. at 1857). This inquiry asks “whether the Judiciary is well suited, absent

congressional action or instruction, to consider and weigh the costs and benefits of allowing a

damages action to proceed.” Ziglar, 137 S. Ct. at 1857-58. The court focuses on “whether Congress

might doubt the need for an implied damages remedy.” Perrotte, 922 F.3d at 525 (emphasis in

original). If there are “sound reasons to think Congress might doubt the efficacy or necessity of a

damages remedy,” a court “must refrain from creating the remedy.” Ziglar, 137 S. Ct. at 1858

(emphasis added).




                                                    5
  Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 6 of 16 PageID# 54




       Relevant considerations include whether an “alternative remedial structure” exists, the

potential “impact on governmental operations systemwide,” the burden imposed by permitting

personal suits against government employees, “projected costs and consequences to the

Government itself when the tort and monetary liability mechanisms of the legal system are used”

to implement policy, or if the features of the case otherwise urge caution against acting without

congressional authorization. Id.; Perrotte, 922 F.3d at 526-27. “When an issue involves a host of

considerations that must be weighed and appraised, it should be committed to those who write the

laws rather than those who interpret them.” Ziglar, 137 S. Ct. at 1857. In “most” cases, imposing

“new substantive legal liability” should be left to Congress. Id. (internal quotation marks omitted).

As several federal circuits have recognized, whether a factor counsels hesitation is a “‘remarkably

low’” threshold. See De La Paz v. Coy, 786 F.3d 367, 378 (5th Cir. 2015) (quoting Arar v. Ashcroft,

585 F.3d 559, 574 (2d Cir. 2009)).

       B.      The Plaintiff’s Claims Present New Bivens Contexts

       This case is “different in a meaningful way from previous Bivens cases” because the

plaintiff seeks personal damages against TSA agents for their actions while screening passengers

at an airport security checkpoint. See Perrotte, 922 F.3d at 522-23. The Supreme Court has never

extended Bivens to the actions of federal TSA agents. See Vanderklok, 868 F.3d at 199-200 (noting

that the issue of extending Bivens to the “particular context” of airport security” and as to “this

particular category of defendants, TSA screeners” was a new question). This case, then, seeks a

Bivens remedy against a “new category of defendants.” Ziglar, 137 S. Ct. at 1860.

       The Supreme Court has also “never implied a Bivens action under any clause of the First

Amendment.” Vanderklok, 868 F.3d at 198; Reichle v. Howards, 566 U.S. 658, 663 n.4 (2012)

(“We have never held that Bivens extends to First Amendment claims.”). Last year, the Fourth



                                                 6
  Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 7 of 16 PageID# 55




Circuit held a First Amendment claim under Bivens was a new context. Doe v. Meron, 929 F.3d

153, 169 (4th Cir. 2019); see generally Taylor v. Cudd, No. 7:18-cv-00765-TMC-JDA, 2020 U.S.

Dist. LEXIS 41963, at *14-15 (D.S.C. Jan. 23, 2020) (“[N]umerous courts to have considered the

issue after Ziglar have held that First Amendment claims present a new Bivens context.”) (citing

cases).

          The same is true of the plaintiff’s Fourth Amendment claim. While the plaintiffs in Bivens

asserted a Fourth Amendment claim, the circumstances of the plaintiff’s claim here differ

significantly. See Meron, 929 F.3d at 169 (finding plaintiff’s Fourth Amendment claim to be a new

context); Gonzalez v. Hasty, 269 F. Supp. 3d 45, 58 (E.D.N.Y. 2017) (“Even though the Supreme

Court has recognized causes of action in Bivens under the Fourth Amendment . . . that does not

mean that any cause of action may lie under” that Amendment). The setting of an airport security

checkpoint, the category of defendants as TSA employees, and the nature of the Fourth

Amendment right asserted are sufficient to satisfy the new context standard under Ziglar. See

Ziglar, 137 S. Ct at 1865 (saying the test is “easily satisfied”); Linlor v. Polson, 263 F. Supp. 36

613, 620 (E.D. Va. 2017) (finding a search-and-seizure claim against a TSA employee was a new

context under Ziglar).

          C.     Special Factors Exist to Caution Against Recognizing the Plaintiff’s New
                 Bivens Claims

          There are many factors that make Congress, not the court, better suited “to consider and

weigh the costs and benefits of allowing a damages action to proceed” against the Defendants in

this case. See Ziglar at 1857-58. The most obvious is TSA’s mission and its distinct nature from

typical policing. The TSA was created for the purpose of assisting in the country’s national security

efforts following the terrorist attacks of September 11, 2001, and its employees are “tasked with

the critical” job of “securing our nation’s airports and air traffic.” Vanderklok, 868 F.3d at 206-07

                                                  7
  Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 8 of 16 PageID# 56




(citing authorities). National security matters like these, the Supreme Court has repeatedly

recognized, generally fall outside judicial purview and intervention. Id. at 206-07 (citing cases);

see Perrotte, 922 F.3d at 526 (noting that the ICE agents’ actions had “the natural tendency to

affect diplomacy, foreign policy, and the security of the nation, which . . . counsel hesitation in

extending Bivens.”) (internal quotation marks omitted) (citing Ziglar).

       This deference to Congress recognizes both the critical importance of national security

matters, and the other branches’ expertise in weighing decisions in that sphere. That is particularly

the case when a claimant seeks money damages: “[n]ational-security policy is the prerogative of

the Congress and President[,] and imposing damages liability would likely interfere with that

prerogative by caus[ing] an official to second-guess difficult but necessary decisions concerning

national-security policy.” Id. at 207 (internal quotation marks omitted). The prospect of financial

damages could “increase the probability that a TSA agent would hesitate in making split-second

decisions about suspicious passengers.” Vanderklok, 868 F.3d at 207. For good reason, then, courts

have universally rejected calls to recognize Bivens actions in the military or national security

contexts. See Doe v. Rumsfeld, 683 F.3d 390, 394 (D.C. Cir. 2012); Vanderklok, 868 F.3d at 207

and n.20 (citing cases).

       Congressional oversight of the TSA also counsels hesitation. As the Third Circuit noted in

Vanderklok, Congress is best suited to weigh the impact of litigation against TSA and “can tailor

any remedy to the problem perceived.” 868 F.3d at 208. But instead of providing remedies for

individuals against TSA, Congress limited judicial review of TSA decisions. Id. (citing 49 U.S.C.

§§ 46110 and 44935 (note)). And in authorizing the TSA to establish security programs at airports

and providing extensive guidance to fulfill that mission, Congress chose not to provide any remedy

for passengers against TSA employees. See 49 U.S.C. § 44903. In none of these legislative



                                                 8
  Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 9 of 16 PageID# 57




enactments did Congress suggest that the law enforcement officers providing air safety security be

subject to personal liability from air travelers or airport visitors. In addition, as was the case in

Perrotte as to ICE, “the frequent amendment of [49 U.S.C. § 44903] and its repeated refusal to

provide a damages remedy . . . ‘is itself a factor counseling hesitation.’” Perrotte, 922 F.3d at 527

(quoting Ziglar, 137 S. Ct. at 1865); see Hernandez v. Mesa, 885 F.3d 811, 820-21 (5th Cir. 2018)

(finding “Congress’s failure to provide a federal remedy” to be intentional); Corbett v. Trans. Sec.

Admin., 568 F. App’x. 690, 700-01 (11th Cir. 2014) (holding that Congress did not waive

immunity under the Federal Tort Claims Act for claims against TSA agents).

        Moreover, Congress’ interest in air safety is particularly acute when it comes to screening

passengers at security checkpoints. See 49 C.F.R. § 1540.109 (“No person may interfere with,

assault, threaten, or intimidate screening personnel in the performance of their screening duties

under this subchapter.”); Mocek v. City of Albuquerque, No. CIV 11-1009 JB/KBM, 2013 U.S.

Dist. LEXIS 10676, at *166-67 (D.N.M. Jan. 14, 2013) (noting TSA regulations regarding

“distractions” at security checkpoints and its potential impact on security) (citing 67 Fed. Reg.

8340-01). How to weigh these competing interests with those of passengers forced to undergo

screening at airports is a quintessential legislative task that should be left to Congress. See Ziglar,

137 S. Ct. at 1857 (“When an issue involves a host of considerations that must be weighed and

appraised, it should be committed to those who write the laws rather than those who interpret

them.”); Vanderklok, 868 F.3d. at 209 (finding that as to TSA agents, there is reason to “fear that

a general Bivens cure would be worse than the disease”).

       There is more still. The practicality of enforcing a Bivens claim against TSA agents is

unclear. As the court in Vanderklok noted, only specially designated TSA “officers” operate like

police and are thus trained on constitutional issues like probable cause and reasonable suspicion.



                                                  9
 Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 10 of 16 PageID# 58




Id. at 208-09 (citing 49 U.S.C. § 44903 and 49 C.F.R. §§ 1542.213 and .215). Congress would

presumably want all TSA employees trained on these constitutional issues if they are to be subject

to liability for violating them. That a Bivens remedy here would be both “doctrinally novel and

difficult to administer” constitutes an additional special factor. See Alvarez v. U.S. Immigration &

Customs Enf’t, 818 F.3d 1194, 1210 (11th Cir. 2016). These practical considerations make it

difficult to assess the “impact on governmental operations systemwide” if a Bivens remedy is

provided against TSA agents. Ziglar, 137 S. Ct. at 1858.

       Finally, Congress appears to have provided an alternative remedial structure to claimants

like the plaintiff here, albeit a non-judicial one. In 49 U.S.C. § 44926, Congress directed the

Secretary of the Department of Homeland Security to establish a process by which individuals

who have been unfairly screened or delayed in their air travel have redress, and to establish an

Office of Appeals and Redress to execute that policy. The resulting program, the Travelers Redress

Inquiry Program, “is essentially a clearinghouse for traveler grievances.” Latif v. Holder, 686 F.

3d 1122, 1125 (9th Cir. 2012). In Vanderklok, the Court held that although the program appeared

to be principally related to passengers’ inclusion on the “No-Fly List,” on its face it provided

redress to passengers delayed or detained in their travel through airports en route to boarding.

Vanderklok, 868 F. 3d at 204-05. This “alternative remedial structure” also constitutes a special

factor under Ziglar. 137 S. Ct. at 1858.

       With so many factors counseling hesitation, this Court should reject the plaintiff’s

invitation to recognize a new Bivens remedy to support his First and Fourth Amendment claims.

Like the complaint in Perrotte, the plaintiff’s Complaint “raises the substantial question of whether

Congress would want the plaintiff[] to have a money damages remedy against [TSA] agents for

their allegedly wrongful conduct when enforcing” congressionally-mandated air safety screening



                                                 10
 Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 11 of 16 PageID# 59




procedures. 922 F.3d at 528. Respecting Congress’ interest in this domain compels dismissing the

plaintiff’s Complaint with prejudice.

III.   The Defendants are Entitled to Qualified Immunity as to the First Amendment
       Claim

       In the event the Court thinks a Bivens remedy exists here, it should nevertheless dismiss

the plaintiff’s First Amendment claim. The plaintiff alleges that the Defendants violated the free

speech clause of the First Amendment by ordering him to stop recording the pat-down search and

to delete the video he had taken. Compl. at ¶ 52. Because the nature of the First Amendment right

to record the actions of law enforcement was not clearly established at the time of the Defendants

alleged conduct, they are entitled to qualified immunity.

       Qualified immunity “shields an officer from suit when she makes a decision that, even if

constitutionally deficient, reasonably misapprehends the law governing the circumstances she

confronted.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004). Qualified immunity protects a

government official when his or her conduct does not violate clearly established constitutional

rights. Figg v. Schroeder, 312 F.3d 625, 635-636 (4th Cir. 2002). “[O]fficials are not liable for bad

guesses in gray areas; they are liable for transgressing bright lines.” Maciarello v. Sumner, 973

F.2d 295, 298 (4th Cir. 1992).

       The threshold question is whether the plaintiff alleges facts sufficient to find that a

constitutional violation occurred. Figg, 312 F.3d at 635. If not, the inquiry ends. Id. If so, the court

then determines “whether the constitutional right was clearly established in the specific context of

the case—that is, [whether] it was clear to a reasonable officer that the conduct in which he

allegedly engaged was unlawful in the situation he confronted.” Clem v. Corbeau, 284 F.3d 543,

549 (4th Cir. 2002) (internal quotation marks omitted). This inquiry is objective: it does not depend

on an officer’s subjective beliefs, but on what “a hypothetical, reasonable officer would have

                                                  11
 Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 12 of 16 PageID# 60




understood under those circumstances.” Figg, 312 F.3d at 635. This ensures that an officer is not

subject to liability when “the legality of a particular course of action is open to reasonable dispute.”

Id. To be clearly established, the “contours” of the right in question “must be sufficiently clear that

a reasonable official would understand that what he is doing violates that right.” Hope v. Pelzer,

536 U.S. 730, 739 (2002). “In other words, existing precedent must have placed the . . .

constitutional question beyond debate.” Carroll v. Carman, 135 S. Ct. 348, 350 (2014) (internal

quotation marks omitted). To find this precedent, a court “need not look beyond” the decisions of

the Supreme Court, the United States Court of Appeals for the Fourth Circuit, and the Supreme

Court of Virginia. See Edwards v. City of Goldsboro, 178 F.3d 231, 251 (4th Cir. 1999).

       The Fourth Circuit has never held that there is a First Amendment right to video record law

enforcement officers. See Garcia v. Montgomery County, 145 F. Supp. 3d 492, 506-07 (D. Md.

2015). The Supreme Court has not either. See id. at 506. But many courts across the country have,

including several district courts within the Fourth Circuit. See id. at 508 (“[V]ideo recording of

police activity, if done peacefully and without interfering with the performance of police duties, is

protected by the First Amendment.”); Szymecki v. City of Norfolk, No. 2:08cv142, 2008 U.S. Dist.

LEXIS 139651, at *9 (E.D. Va. Oct. 21, 2008) (“[T]he First Amendment protects the video

recording of the actions of police office, subject to reasonable time, place, and manner

restrictions.”); see generally Glik v. Cunniffe, 655 F.3d 78, 84 (1st Cir. 2011) (same); Smith v. City

of Cumming, 212 F.3d 1332, 1333 (11th Cir. 2000) (same).

       Assuming this Court agreed that there is a constitutional right to video record the

Defendants in the performance of their duties as TSA agents,2 the right was not clearly established



       2
         There is good reason to differentiate recording TSA agents in the performance of their
national security duties from the recording of police in public such that the qualified immunity
analysis could end with a finding that no First Amendment violation is alleged. See Mocek v. City
                                                  12
 Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 13 of 16 PageID# 61




in the Fourth Circuit. In Szymecki v. Houck, 353 F. App’x. 852 (4th Cir. 2009), the only decision

from the Fourth Circuit on the subject, the Fourth Circuit reviewed a district court’s decision that

the “right to record police activities on public property was not clearly established.” Id. at 852-53.

The Fourth Circuit agreed and affirmed the district court. Id. It appears this holding remains the

last word from the Fourth Circuit on the question of a First Amendment right to record law

enforcement. See Benzing v. North Carolina, No. 3:17-CV-000619-KDB-DCK, 2020 U.S. Dist.

LEXIS 110193, at *13 and n.2 (W.D.N.C. June 23, 2020) (citing Szymecki).

        The right at issue here is even more particularized: the plaintiff claims a right to record

TSA agents in a non-public forum. See Int’l Soc. for Krisha Consciousness, Inc. v. Lee, 505 U.S.

672, 679-83 (1992) (holding that an airport is a non-public forum for First Amendment purposes);

Hope, 536 U.S. at 739 (holding that the “contours” of the right must be “sufficiently clear that a

reasonable official would understand that what he is doing violates that right”); Mocek v. City of

Albuquerque, No. CIV 11-1009 JB/KBM, 2013 U.S. Dist. LEXIS 10676, at *158 (D.N.M. Jan.

14, 2013) (holding that if the plaintiff’s filming of TSA agents in an airport “is viewed as an

exercise of his right to record officials in the course of carrying out their duties in public, the

Supreme Court has not made an unambiguous announcement that such conduct is uncontested

First Amendment activity”) (internal citations and quotation marks omitted). Because this case

involves more than just “the right to record police activities on public property,” the existence of

the right is even less clear.

        As of the 2019 events at issue, then, no “legal trail exists in Supreme Court or Fourth

Circuit precedent” to hold that the right to video record TSA agents is a clearly established one.



of Albuquerque, No. CIV 11-1009 JB/KBM, 2013 U.S. Dist. LEXIS 10676, at *160-71 (D.N.M.
Jan. 14, 2013) (finding that the plaintiff had no First Amendment right to record TSA agents at a
security checkpoint).
                                                 13
 Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 14 of 16 PageID# 62




Garcia, 145 F. Supp. 3d at 509. That the right may be clearly established in other jurisdictions is

immaterial. See Edwards, 178 F.3d at 251. Because it could not have been clear to the Defendants

“that the conduct in which [they] allegedly engaged was unlawful in the situation [they]

confronted,” Clem, 284 F.3d at 549, they are entitled to qualified immunity and the plaintiff’s First

Amendment claim should be dismissed.

IV.    The Plaintiff Has No Right to Attorney’s Fees or Costs

       Rule 54 requires the plaintiff to specify the “statute, rule, or other grounds entitling” him

to an award of fees. Fed. R. Civ. P. 54(d)(2)(B)(ii). Rule 54 also states that in actions against the

United States, its officers or agencies, costs can only be awarded “to the extent allowed by law.”

Fed. R. Civ. P. 54(d)(1). Absent a statute that provides for them, attorney’s fees are generally not

recoverable. Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532

U.S. 598, 602 (2001).

       The plaintiff does not identify any support for his request for the award of attorney’s fees,

and there is none. It is true that federal law allows the award of attorney’s fees to a prevailing party

in § 1983 proceedings implicating civil rights. 42 U.S.C. § 1988. But this is not an action under §

1983, and neither section 1988 nor any other statute permits the award of fees in a Bivens action.

Id.; Unus v. Kane, 565 F.3d 103, 126 (4th Cir. 2009); Harrington v. Wells, No. 2:15-cv-41, 2016

U.S. Dist. LEXIS 151318, at *8 (S.D. Ga. Nov. 1, 2016) (citing cases). To the extent the court

finds any claims survive dismissal, it should dismiss the plaintiff’s request for fees and costs.

                                             Conclusion

       Congress, not courts, should decide whether the competing interests at play in asserting

claims against TSA agents justify a damages remedy for passengers like the plaintiff. The Supreme

Court’s “open hostility” to expanding Bivens compels dismissal of the plaintiff’s Complaint



                                                  14
 Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 15 of 16 PageID# 63




because the plaintiff has no private right of action against the Defendants. See Perrotte, 922 F.3d

at 521. The Court should grant this motion to dismiss and dismiss this case with prejudice.


                                             Respectfully submitted,

                                             SHIRRELLIA SMITH and NATALIE STATON


                                             By:     /s/
                                             William W. Tunner (VSB #38358)
                                             William D. Prince IV (VSB #77209)
                                             John P. O’Herron (VSB #79357)
                                             THOMPSON MCMULLAN, P.C.
                                             100 Shockoe Slip, 3rd Floor
                                             Richmond, Virginia 23219
                                             Tel: (804) 649-7545
                                             Fax: (804) 780-1813
                                             wtunner@t-mlaw.com
                                             wprince@t-mlaw.com
                                             joherron@t-mlaw.com

                                             Counsel for Defendants Shirrellia Smith and
                                             Natalie Staton




                                                15
 Case 3:19-cv-00921-JAG Document 19 Filed 08/07/20 Page 16 of 16 PageID# 64




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of August, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification of such filing

(NEF) to the following:

       Jonathan Corbett, Esquire (admitted pro hac vice)
       958 N. Western Avenue #765
       Hollywood, CA 90029
       Tel: (310) 684-3870
       Fax: (310) 684-3870
       jon@corbettrights.com
       Counsel for Plaintiff

       Dustin W. Dyer, Esquire
       9071 W. Broad Street
       Henrico, VA 23294
       Tel: (804) 377-7247
       Fax: (804) 377-7247
       dustin@dyerimmigration.com
       Pro Se Attorney – Plaintiff (Local Counsel)




                                            By:     /s/
                                            William D. Prince IV (VSB #77209)
                                            THOMPSON MCMULLAN, P.C.
                                            100 Shockoe Slip, 3rd Floor
                                            Richmond, Virginia 23219
                                            Tel: (804) 649-7545
                                            Fax: (804) 780-1813
                                            wprince@t-mlaw.com
                                            Counsel for Defendants Shirrellia Smith and
                                            Natalie Staton




                                               16
